 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    FRONTIER MANAGEMENT LLC, et al.,                  Case No. 1:19-cv-01600-DAD-EPG
11                       Plaintiffs,
12           v.                                         ORDER GRANTING JOINT REQUEST TO
                                                        CONTINUE DEADLINE TO FILE
13    NAVIGATORS SPECIALTY                              DISMISSAL DOCUMENTS
      INSURANCE COMPANY,
14                                                      (ECF No. 34)
                         Defendant.
15

16
            On June 23, 2021, the parties filed a Joint Status Report requesting to extend the deadline
17
     to file dismissal documents. (ECF No. 34.) According to the Joint Status Report, the parties are
18
     still in the process of obtaining all necessary signatures to the settlement agreement and expect
19
     that all signatures will be obtained and that performance will occur by July 15, 2021. (Id.) The
20
     Court finds good cause for and will grant the parties’ request.
21
            Accordingly, IT IS HEREBY ORDERED that the parties shall file appropriate dismissal
22
     documents no later than July 23, 2021. Any request to further extend the time for filing dismissal
23
     documents shall be supported by good cause. See E.D. Cal. L.R. 160(b).
24   IT IS SO ORDERED.
25
        Dated:     June 24, 2021                               /s/
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
